DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 7, “the metal back surface via” lacks antecedent basic and renders the claim indefinite.  It is not clear where the metal back surface via comes from and locates.  In addition, it is not clear how the surface of the metal layer is connected with the metal back surface via (notice claim 6 recites a metal layer is applied to a die back surface of the at least one die – not the metal feature back surface of the at least one metal feature of the metal unit of claim 1).  Applicant is respectfully suggested to clarify and use appropriate claim language to define scope of claim.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yu et al [US 9,973,230]. 
► 	With respect to claim 1, Yu et al (fig 12, cols 1-9) discloses the claimed chip structure comprising: 
	at least one die (102B) having a die active surface and a die back surface opposed to each other, wherein the die active surface comprises electrical connection pads (104, cols 2-4): 
	a protective layer (106/110) having a first protective layer surface and a second protective layer surface opposed to each other, wherein the second protective layer surface is disposed on the die active surface; 
	a metal unit (212), the metal unit including at least one metal feature, wherein the at least one metal feature comprises at least one connection pad (212) and the at least one connection pad has a connection pad front surface and a connection pad back surface opposed to each other; 
	a molding layer (220), encapsulating the at least one die and the metal unit, and the molding layer having a molding layer front surface and a molding layer back surface opposed to each other, wherein the chip structure is connected with an external circuit via the at least one metal feature, 
	wherein the connection pad front surface is substantially coplanar with the first protective layer surface, and the connection pad back surface is substantially coplanar with the die back surface (fig 12). 

►	 With respect to claim 2, Yu et al discloses the chip structure further comprises a conductive structure (RLD 226/108), and the at least one metal feature of the metal unit is connected with the at least one die via the conductive structure. 
►	 With respect to claim 3, Yu et al discloses the conductive structure comprises conductive filled vias (108) and a panel-level conductive layer (RLD 226); the conductive filled vias are provided by filling protective layer openings with a conductive material, and the protective layer openings are provided in the protective layer (cols 3-4); at least one of the conductive filled vias is connected with electrical connection pads and/or heat dissipation positions provided on the at least one die; the panel-level conductive layer is provided on the first protective layer surface and the molding layer front surface; and at least a portion of the panel-level conductive layer is connected with the conductive filled vias and is connected with the metal unit. 
► 	With respect to claim 4, Yu et al discloses the at least one metal feature comprises a connection structure (208, col 5) and/or a heat dissipation structure, the connection structure includes a connection pad (input/output features), and the heat dissipation structure includes a heat dissipation pad. 
► 	With respect to claim 9, Yu et al (fig 12) discloses wherein the at least one die 
comprises two or more dies, the two or more dies have different functions, and the two or more dies are electrically connected together
► 	With respect to claim 11, Yu et al discloses the protective layers (106/110) comprises an organic/inorganic composite material (col 3 lines 17-37 & col 4 lines 12-32)
► 	With respect to claim 20, Yu et al discloses a conductive cover layer (108) is provided on the electrical connection pads.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over  by Yu et al [US 9,973,230]  in view of  Yu et al [US 2018/0269188]
►   	 With respect to claim 5, Yu et al (‘230) substantially discloses the claimed chip structure but does not expressly teach the at least one metal feature comprises the heat dissipate structure includes a heat dissipation pad and further comprises a back surface heat sink, and the back surface heat sink is applied to a die back surface of the at least one die via a thermally conductive material.
	However, Yu et al (‘188) (figs 8, text [0039]-[0043]) teaches using the at least one metal feature comprises the heat dissipate structure includes a heat dissipation pad (text [0043]: UBM or pad not shown formed on exposed ends of through via 112 ) and further using a back surface heat sink (thermal pad 182) applied to the die back surface of the at least one die via a thermally conductive material.
	Therefore, it would have been obvious for those skilled in the art to modify device of Yu et al (‘230)  by using the heat dissipation structure as being claimed , per taught by Yu et al (‘188), to provide a reliable chip structure with improved heat dissipation.
►    	With respect to claim 6, Yu et al (‘230) substantially discloses the claimed chip structure but does not expressly teach a metal layer is applied on a die back surface of the at least one die, and a surface of the metal layer is exposed from a molding layer back surface of the molding layer.

Therefore, it would have been obvious for those skilled in the art to modify device of Yu et al (‘263) by using the metal layer as being claimed, per taught by Yu et al (‘188), to provide a reliable chip structure with improved heat dissipation.
►    	With respect to claim 8, Yu et al (‘230) substantially discloses the claimed chip structure comprising a die back surface of the at least one die and a metal unit back surface of the metal unit are exposed from a molding layer back surface of the molding layer, Yu et al (‘230) does not expressly teach the exposed die back surface and the metal unit back surface are provided with a surface treatment layer.
	However, Yu et al (‘188)  (figs 8, text [0039]-[0043]) teaches teach the die back surface of the at least one die (118) and a metal unit back surface of the metal unit (through via 112) are exposed from a molding layer back surface of the molding layer (130), and the exposed die back surface and the metal unit back surface are provided with a surface treatment layer (surface treatment/pad layer 162 and pad not shown on through via 112).
 Therefore, it would have been obvious for those skilled in the art to modify device of Yu et al (‘263) by using the surface treatment layer as being claimed, per taught by Yu et al (‘188), to provide a reliable chip structure with improved heat dissipation.
►	With respect to claims 12-16 and 18, the claimed parameters of Young Modulus, thickness,  coefficient of thermal expansion range and area ratio of lower surface to upper surface would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). 
► 	With respect to claim 19, Yu et al (‘230) discloses the lower surface of the conductive filled vias (108) are located at a position close to a central portion of the connection pads (104).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 9, 11-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-14, 23-25 of copending Application No. 16/805,850 in view Yu et al [US 9,793,230]. 
►	With respect to claim 1, present application and application 16/805,850 generally claim the same subject matter of chip structure comprising :
	at least one die having a die active surface and a die back surface opposed to each other, wherein the die active surface comprises electrical connection pads (claims 1 &3 of application 16/805,850); 
	a protective layer having a first protective layer surface and a second protective layer surface opposed to each other, wherein the second protective layer surface is disposed on the die active surface (claim 1 of application 16/805,850);
	 a molding layer, encapsulating the at least one die, and the molding layer having a molding layer front surface and a molding layer back surface opposed to each other.
	Being different to the application 16/805,850, the present application claims a metal unit, the metal unit including at least one metal feature, wherein the at least one metal feature comprises at least one connection pad, and the at least one connection pad has a connection pad front surface and a connection pad back surface opposed to each other;  the molding layer encapsulating the metal unit;  

wherein the connection pad front surface is substantially coplanar with the first protective layer surface, and the connection pad back surface is substantially coplanar with the die back surface;  wherein the molding layer front surface is substantially coplanar with the connection pad front surface, and the molding layer back surface is substantially coplanar with the connection pad back surface.
	However, such as difference were known in the art since Yu et al (‘230) (fig 12) discloses  the metal unit including at least one metal feature (212), wherein the at least one metal feature comprises at least one connection pad (212), and the at least one connection pad has a connection pad front surface and a connection pad back surface opposed to each other;  the molding layer (220) encapsulating the metal unit (fig 12) wherein the chip structure is connected with an external circuit via the at least one metal feature;  wherein the connection pad front surface is substantially coplanar with the first protective layer surface, and the connection pad back surface is substantially coplanar with the die back surface;  wherein the molding layer front surface is substantially coplanar with the connection pad front surface, and the molding layer back surface is substantially coplanar with the connection pad back surface.
►	With respect to claim 2, being different to the application 16/805,850, the present application claims the chip structure further comprises a conductive structure, and the at least one metal feature of the metal unit is connected with the at least one die via the conductive structure.   	However, such as difference was known in the art since Yu et al discloses the chip structure further comprises a conductive structure (RLD 226/108), and the at least one metal feature of the metal unit is connected with the at least one die via the conductive structure. 
►	With respect to claim 3, being different to the application 16/805,850, the present application claims the conductive structure comprises conductive filled vias and a panel-level conductive layer;  the conductive filled vias are provided by filling protective layer openings with a 
	However, such as difference was known in the art since Yu et al discloses the conductive structure comprises conductive filled vias (108) and a panel-level conductive layer (RLD 226); the conductive filled vias are provided by filling protective layer openings with a conductive material, and the protective layer openings are provided in the protective layer (cols 3-4); at least one of the conductive filled vias is connected with electrical connection pads and/or heat dissipation positions provided on the at least one die; the panel-level conductive layer is provided on the first protective layer surface and the molding layer front surface; and at least a portion of the panel-level conductive layer is connected with the conductive filled vias and is connected with the metal unit. 
►	With respect to claim 4, being different to the application 16/805,850, the present application claims the at least one metal feature comprises a connection structure nd/or a heat dissipation structure, the connection structure includes a connection pad and the heat dissipation structure includes a heat dissipation pad.
	However, such as difference was known in the art since Yu et al discloses the at least one metal feature comprises a connection structure (208, col 5) and/or a heat dissipation structure, the connection structure includes a connection pad (input/output features), and the heat dissipation structure includes a heat dissipation pad.
►	With respect to claim 9, both of the present application and  the application 16/805,850 claim the at least one die comprises two or more dies, the two or more dies have different functions, and the two or more dies are electrically connected together (claims 24 and 25 of application 16/805,850)
  	With respect to claim 11, both of the present application and the application 16/805,850 claim the protective layers comprises an organic/inorganic composite material (claims 8 and 13 of application 16/805,850)
►  	With respect to claim 12, both of the present application and the application 16/805,850 claim the protective layer the protective layer has a Young's modulus ranging from 1,000 MPa to 20,000 MPa (claim 9 of application 16/805,850)
►  	With respect to claim 13, both of the present application and the application 16/805,850 claim the protective layer has a thickness of ranging from 15 microns to 50 microns (claim 10 of application 16/805,850)
►  	With respect to claim 14, both of the present application and the application 16/805,850 claim the protective layer has a coefficient of thermal expansion ranging from 3 ppm/K to 10 ppm/K (claim 11 of application 16/805,850)
►  	With respect to claim 15, both of the present application and the application 16/805,850 claim the molding layer has a coefficient of thermal expansion ranging from 3 ppm/K to 10 ppm/K. (claim 11 of application 16/805,850) 
►  	With respect to claim 16, both of the present application and the application 16/805,850 claim the protective layer and the molding layer have a substantially the same coefficient of thermal (claim 12 of application 16/805,850)
►  	With respect to claim 17, both of the present application and the application 16/805,850 claim
 the protective layer comprises inorganic filler particles; and the inorganic filler particles have a diameter of less than 3 microns (claim 13 of application 16/805,850).
►	With respect to claim 18, both of the present application and the application 16/805,850 claim wherein the conductive filled vias have a lower surface and an upper surface, (claim 2 of application 16/805,850).  Being different to the application 16/805,850,the present application claims  the 
►  	With respect to claim 20, being different to the application 16/805,850, the present application claims the conductive cover layer is provided on the electrical connection pads.
	However, such as difference was known in the art since Yu et al discloses , Yu et al discloses a conductive cover layer (108) is provided on the electrical connection pads.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-20 have been considered but are moot in new ground of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THANHHA S PHAM/              Primary Examiner, Art Unit 2819